DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments submitted on 04/22/2021 have been fully considered. The remarks and amendments submitted by the Applicant for drawings, specification and claims 7 and 17 has overcome prior art of record.
Claims 1 and 11 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1 and 11, especially “a resistive element and a localized ESD protection circuit connected between the given wire and the switching element”.
Chakraborty (US20170353205A1) indicates an ESD for a receiver; but, neither the resistor nor the ESD elements are connected before the mixer switches. Roberts (US20070285156A1) indicates the resistors but not the ESD element. Similarly prior arts Kao (US20150214947A1), Loukusa (US20090174432A1), Dong (US8520348B2), Chen (US7560957B2), Kawashimo (US7319575B2) and Blankenship (US4733168A) have been found to be the closes prior arts, but fails to teach resistor and ESD elements on the signal wire and before switching element.
Claims 2-10 and 12-20 are indicated as allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        05/13/2021





	/THIENVU V TRAN/                                                       Supervisory Patent Examiner, Art Unit 2839